[Cite as State v. P.J.F., 2020-Ohio-1522.]


                            IN THE COURT OF APPEALS OF OHIO

                                    TENTH APPELLATE DISTRICT

State of Ohio,                                      :

                 Plaintiff-Appellant,               :
                                                                             No. 19AP-147
v.                                                  :                     (C.P.C. No. 10CR-3828)

[P.J.F.],                                           :                 (REGULAR CALENDAR)

                 Defendant-Appellee.                :



                                             D E C I S I O N
                                             NUNC PRO TUNC1

                                       Rendered on April 20, 2020


                 On brief: Ron O'Brien, Prosecuting                      Attorney,      and
                 Barbara A. Farnbacher, for appellant.

                 On brief: Law Offices of Mark J. Miller and Mark J. Miller,
                 for appellee.

                  APPEAL from the Franklin County Court of Common Pleas

NELSON, J.
        {¶ 1} The state appeals from the trial court's decision that granted P.J.F.'s
application to seal the record of his fifth-degree felony conviction for nonsupport of
dependents in Franklin County Common Pleas case No. 10CR-3828. Guided by our
precedents and the law, we determine that P.J.F. did not demonstrate that he was eligible
for expungement and the trial court therefore lacked jurisdiction to entertain his
application.
        {¶ 2} This appeal presents much the same scenario as that considered by this court
only months ago in State v. Newkirk, 10th Dist. No. 19AP-191, 2019-Ohio-4342. There, we

1
 This decision replaces, nunc pro tunc, the original decision released on April 16, 2020, and is effective as
of that date. It adds Mark J. Miller as counsel of record for appellee, P.J.F., and reflects the proper common
pleas court case number.
No. 19AP-147                                                                                     2
held that an applicant who had not fulfilled the payment conditions of his community
control sentence for nonsupport had not received a "final discharge" despite having been
terminated from community control, and therefore was not eligible to have his criminal
record sealed. "Because appellee filed his application prior to final discharge, the trial court
lacked jurisdiction to entertain appellee's application." Id. at ¶ 1. Consistent with the logic
of that ruling, we reach the same conclusion here.
        {¶ 3} P.J.F. had been sentenced on March 1, 2012 to "a period of Intensive
Specialized Supervision of Community Control for Five (5) years." Mar. 1, 2012 Judgment
Entry in Franklin C.P. No. 10CR-3828 at 1. As a condition of that community control, he
was required to "pay arrearage in the amount of $8,857.80 to Franklin County Child
Support Enforcement Agency." Id. at 2. We affirmed his conviction in State v. Ferguson,
10th Dist. No. 12AP-282, 2012-Ohio-6231.
        {¶ 4} P.J.F. did not comply with conditions of his community control, see, e.g.,
June 25, 2014 Entry, and the trial court in July 2014 terminated it as unsuccessful. July 21,
2014 Entry Terminating Community Control Unsuccessfully in Franklin C.P. No. 10CR-
3828.
        {¶ 5} On December 17, 2018, P.J.F. filed his application to seal the conviction. The
state opposed the application, arguing that he had not paid his "court-ordered restitution."
January 2, 2019 Objections to Application for Expungement at 2-3. "Should applicant
produce documentation showing that restitution has been paid," the state continued, "the
state would defer to the Court" on sealing unless Mr. Ferguson had not "fulfilled the [sealing
statute's] mandatory waiting period." Id. at 3.
        {¶ 6} At the hearing, P.J.F.'s failure to have discharged his arrearages was not
contested. March 6, 2019 Transcript of Expungement Proceedings at 6-8 (P.J.F. protested
that his payment obligations had continued after he gained custody of his daughter, who
then went on to earn a scholarship for pre-med studies at a major university). Rather, P.J.F.
correctly noted that the trial court had ordered payment of the arrearage not as restitution,
but "as part of his community control"; consequently, his argument continued, with
community control having ended in 2014, he should be seen as an eligible offender. Id. at
3. The trial court agreed: "[S]ince it's not restitution, he is not statutorily ineligible." Id. at
No. 19AP-147                                                                                 3
8. The trial court granted P.J.F.'s application and sealed the record of his nonsupport
conviction.
       {¶ 7}   We note that P.J.F. has asked us to take judicial notice of an Agreed Entry
from the Division of Domestic Relations and Juvenile Branch of the Franklin County
Common Pleas Court dated April 16, 2019 (the month following the trial court's sealing
order and some four months or so after P.J.F. had filed his application). See Appellee's
Brief at 8. We do so, even while observing that the entry does not retroactively affect
whether the trial court's sealing order was correct at the time it issued and therefore does
not affect the outcome of this appeal. The Domestic Relations and Juvenile Branch entry
sustains a motion of the Franklin County Child Support Enforcement Agency ("FCCSEA")
"To Determine and Liquidate Support Arrearage," and recites that "as of 3/29/19," P.J.F.
owes zero dollars in support arrearage to the named "plaintiff/petitioner" in that action and
zero dollars in support arrearage to the State of Ohio. April 16, 2019 Agreed Entry
Sustaining FCCSEA's Motion To Determine And Liquidate Support Arrearage.
       {¶ 8} The state assigns one error for our review: "The trial court erred in granting
defendant's application to seal his felony conviction." Appellant's Brief at iv (with
capitalizations modified). P.J.F. did not receive a "final discharge" from his sentence and
then wait the requisite three years before making his application, the state urges. Id. at 5.
       {¶ 9} "An appellate court generally reviews a trial court's decision on an R.C.
2953.32 application to seal a record of conviction under an abuse of discretion standard.
* * * * [But] [w]hether an applicant is an eligible offender for purposes of sealing a criminal
record is an issue of law that we review de novo. Similarly, whether an applicant has
complied with the mandatory waiting period prior to filing an application is a question we
review de novo." Newkirk, 2019-Ohio-4342, at ¶ 8 (citations omitted); see also, e.g., State
v. A.A., 10th Dist. No. 19AP-506, 2020-Ohio-508, ¶ 2, quoting State v. Young, 10th Dist.
No. 19AP-49, 2019-Ohio-3161, ¶ 8 (" '[T]he question whether an applicant has complied
with the mandatory waiting period prior to filing an application is a question we review de
novo,' examining the matter afresh").
       {¶ 10} Pursuant to R.C. 2953.32(A)(1)(a), an eligible offender convicted of one
felony may apply for sealing of his or her record "[a]t the expiration of three years after the
offender's final discharge."    Thus, we have said that "[t]he initial considerations in
No. 19AP-147                                                                                 4
determining eligibility under R.C. 2953.32 are whether the offender has obtained a final
discharge and whether three years have elapsed since that event." Newkirk at ¶ 11, citing
State v. Aguirre, 144 Ohio St.3d 179, 2014-Ohio-4603, ¶ 18. "An offender is not eligible to
have his or her record sealed unless he or she satisfies these two prerequisites." Newkirk
at ¶ 11, citing Aguirre at ¶ 18. "[F]or purposes of determining eligibility, an offender is not
finally discharged until the offender has served all components of his or her sentence
previously imposed by the court." Newkirk at ¶ 11 (citation omitted).
       {¶ 11} Newkirk underscored that Aguirre "made it clear that all sentencing
requirements must be satisfied before an applicant is eligible to have his or her record of
conviction sealed," Newkirk at ¶ 13, and also pointed to precedent that "an offender who
had not fulfilled the community service requirement of her sentence had not received a final
discharge and was therefore not an eligible offender for purposes of R.C. 2953.32(A)(1),"
id., citing State v. Gainey, 10th Dist. No. 14AP-583, 2015-Ohio-3119, ¶ 12. A "discharge
from probation," we said, "is not analogous to a 'final discharge' within the meaning of R.C.
2953.32(A)(1)." Newkirk at ¶ 14, citing Gainey at ¶ 14. "Because appellee admitted he had
not paid all of the arrearages required by his sentence," we concluded, "appellee is not an
eligible offender, and the trial court erred in granting appellee's application to seal his
criminal record." Newkirk at ¶ 14.
       {¶ 12} So too here, P.J.F. failed to establish that he had liquidated all of the
nonsupport arrearages as required under his community control sentence and that he then
had waited at least three years before submitting his application to seal. Guided by the
analysis that directed our decision in Newkirk, we conclude that the trial court erred in
ordering P.J.F.'s record sealed.
       {¶ 13} P.J.F. maintains that the state has waived the point that P.J.F. failed to
establish the date of "final discharge" and related satisfaction of the waiting period because
the state argued to the trial court only that P.J.F. had failed to satisfy "court-ordered
restitution" (and did not observe that P.J.F. had failed to show that he had liquidated his
arrearage as required by the conditions of his community control). But we have held that
an applicant's failure to show that he or she achieved "final discharge" before filing an
application to seal a record of conviction deprives a trial court of jurisdiction to entertain
the application. Newkirk at ¶ 1; see also, e.g., A.A., 2020-Ohio-508, at ¶ 2, quoting State v.
No. 19AP-147                                                                                  5
Young, 10th Dist. No. 19AP-49, 2019-Ohio-4169, ¶ 9 (" 'we hold that the trial court lacked
jurisdiction to entertain appellee's application because appellee failed to comply with the
mandatory waiting period of R.C. 2953.32 prior to filing [the] application' "). Arguments
as to the trial court's jurisdiction are not waived. See, e.g., State v. Winship, 10th Dist. No.
04AP-384, 2004-Ohio-6360, ¶ 9 (reasoning that "a prosecutor's failure to object or attend
a hearing does not constitute a waiver because the trial court's lack of jurisdiction voids the
expungement"). Further, the state did argue on some basis that P.J.F. had not received a
final discharge, and again whether he made that requisite showing is an issue that we are
required to review afresh. See State's Objection at 1.
       {¶ 14} We sustain the state's assignment of error. In doing so, we note that the state
acknowledges that the April 16, 2019 domestic relations court entry that established
support arrearages at zero as urged by the plaintiff/petitioner there and by the county child
support enforcement agency might "be relevant to a court's consideration of a future
application to seal the instant felony conviction." Reply Brief at 7. We mean nothing in this
decision to gainsay or undercut that possibility.
       {¶ 15} Having sustained the state's sole assignment of error, we reverse the
judgment of the Franklin County Court of Common Pleas and remand this matter to that
court to vacate its order sealing the record.
                                                         Judgment reversed; case remanded.
                      BROWN and LUPER SCHUSTER, JJ., concur.